Citation Nr: 1816384	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.   Entitlement to service connection for pulmonary tuberculosis, to include as due to herbicide agent exposure.

2.   Entitlement to service connection for pneumonia, to include as due to herbicide agent exposure.


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded these claims in March 2014, August 2015, December 2015, March 2016, and August 2017 for evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board recognizes that this claim has been remanded on multiple occasions already and sincerely regrets the additional delay, remand for an addendum opinion, or an examination if needed, is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In August 2017 the Board remanded with instructions to forward the claims file to the December 2015 VA examiner to provide an addendum opinion discussing the etiology of the Veteran's pulmonary tuberculosis.  If the examiner determined that the requested opinion could not be provided without an examination, the remand directed the AOJ to schedule the Veteran for an examination.

The record indicates that the AOJ only requested that an examination be completed by a private examiner, and did not attempt to obtain an addendum opinion from an examiner first.  Further, the record shows a request for an examination and a letter mailed to the Veteran in September 2017, stating that a private examiner would contact him with the date, time, and location of the new examination.

An October 2017 entry in the record states that an examination was cancelled, "unable to contact Veteran/Servicemember."

A December 2017 letter from the Veteran says that he received the September letter from the RO but that he had not heard from the private examiner.

A January 2018 entry in the record again states that an examination was cancelled, "unable to contact Veteran/Servicemember."

The AOJ then issued a Supplemental Statement of the Case stating that the Veteran had failed to appear for his examination.

Here, the exam request forms appear to indicate that the Veteran's address may have been incorrectly provided to the examiner as it does not match with the address he has provided in recent correspondence, which is also the address that has been used by the AOJ in recent correspondence.  Hence, it is unclear whether the examiner contacted the Veteran at the correct location.  

However, as directed by the prior Board remand, an examination may not even be necessary to provide the requested addendum opinion, as the remand indicated the examiner should determine whether an in-person examination was needed after the claims file was reviewed.  As an attempt was not made to obtain an addendum opinion prior to seeking further examination of the Veteran, the Board finds that there was not substantial compliance with its prior remand.  Therefore, further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.   Forward the claims file to the December 2015 VA examiner to provide an addendum opinion discussing the etiology of the Veteran's pulmonary tuberculosis.  If the December 2015 VA examiner is unavailable, send the claims file to another qualified medical professional.  The examiner must review the claims file (to include this remand).  If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination, with notice of the examination sent to his correct address.  

After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary tuberculosis had its onset during or was causally related to his service, to include his exposure to an index case of tuberculosis in January 1969?

The examiner should specifically discuss the January 1970 PPD test showing a reaction of 5mm.  This test result appears to be inconsistent with the December 2015 VA examiner's rationale, which states, "tuberculin skin testing (PPD) done until January 1970 were negative indicating he did not acquire TB infection despite being exposed to an index case in January 1969" and "he was not identified to have latent TB infection during service."

(b) If the examiner answered "yes" to (a), is it at least as likely as not that the Veteran's pulmonary tuberculosis caused or aggravated the Veteran's pneumonia?

If aggravation is found, the examiner is asked to state the baseline level of severity of pneumonia before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's pneumonia and what level of increase was due to aggravation from the pulmonary tuberculosis.

For (a) and (b), the examiner must provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.   Upon completion of the above actions, readjudicate the claim.  If any of the decisions are adverse to the Veteran, issue a supplemental SOC and allow the Veteran the opportunity to respond.  Thereafter, this case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




